DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4, 6-10, and 12-23 renumbered as claims 1-20 are allowed.
The following is an examiners statement of reasons for allowance.

Regarding Claim 1, the prior art references taken individually or in combination fails to particularly disclose or render obvious the claim features, in combination of the other limitations in the claim, of “wherein the session policy includes at least one of an access and mobility policy or a session management policy; determining, by the first network device and based on the binding request, an association between the second network device and the user equipment, wherein the association is based on determining that the second network device is a policy control function (PCF) device that generated the access and mobility policy for the user equipment; generating, by the first network device and based on the association between the second network device and the user equipment, binding data that includes information relating to one or more of the user equipment, the second network device, the type of the session policy, or the association between the second network device and the user equipment; assigning, by the first network device, a binding identifier to the binding data, the binding identifier being specific to the type of the session policy”.


Regarding Claim 15, the prior art references taken individually or in combination fails to particularly disclose or render obvious the claim features, in combination of the other limitations in the claim, of “wherein the session policy includes at least one of an access and mobility policy or a session management policy; determine, based on the binding request, an association between the PCF device and the user equipment, wherein the association is based on determining that the PCF device generated the access and mobility policy for the user equipment; generate, based on the association between the PCF device and the user equipment, binding data that includes information relating to one or more of the user -9-PATENTU.S. Patent Application No. 16/529,240Attorney Docket No. 20190090equipment, the PCF device, the type of the session policy, or the 

3.	The dependent claims 2, 4, 6-7, 9-10, 12-14, and 16-23 being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ADNAN BAIG/Primary Examiner, Art Unit 2461